PER CURIAM
This dissolution case is before us again following our remand to consider the effect of Or Laws 1983, ch 766, on the financial circumstances of husband, who is a circuit court judge. 69 Or App 333, 687 P2d 1086 (1984). We are now satisfied that the value of husband’s retirement benefits was properly considered as part of the marital assets in the trial court’s making an approximately equal property division, as it should have done.
We consider only wife’s contention that spousal support should be permanent. The original decree awarded her $600 per month for 18 months; on remand, the court extended it to 24 months. We conclude that, given the length of the marriage and the substantial difference in the parties’ earning capacities, wife should be awarded spousal support of $600 per month until husband retires, at which time it will cease.
Decree modified to provide that husband shall pay wife $600 per month spousal support until he retires; otherwise affirmed. Costs to wife.